          Case 1:17-cr-00037-SPW Document 38 Filed 02/26/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                    CR 17-37-BLG-SPW
                        Plaintiff,

  vs.                                                ORDER


  VIOLET JOANN AGNES
  BIRDINGROUND,

                        Defendant.


        Upon the Defendant's Unopposed Motion for Early Termination of

Probation (Doc. 36), pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P.

32.1(c)(2), and good cause being shown,

        IT IS HEREBY ORDERED that the Defendant's motion is GRANTED.


VIOLET BIRDINGROUND's probation is terminated as of the date of this Order.

        The Clerk shall forthwith notify the parties and the U.S. Probation Office of

the making of this Order.

        DATED this            of February, 2021.



                                              SUSAN P. WATTERS
                                              United States District Judge
